Citation Nr: 0904518	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Fargo, North Dakota.


FINDINGS OF FACT

1.  Left ear hearing loss existed prior to the veteran's 
active service.  

2.  The competent evidence fails to show that the veteran's 
left ear hearing loss underwent a permanent worsening during 
his active duty service.

3.  Right ear hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service; any current right ear hearing loss is not shown to 
be related to service.

4.  The competent and credible evidence fails to demonstrate 
that the veteran's currently manifested tinnitus is related 
to his military service, including any in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in May 2005 and May 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the May 2005 letter advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein.  This letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The above-mentioned May 2006 letter provided this 
notice to the veteran.  

The May 2005 letter was sent to the veteran prior to the July 
2005 rating decision.  The VCAA notice with respect to the 
elements addressed in this letter was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice in accordance with Dingess, however, was sent after 
the initial adjudication of the veteran's claims.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the veteran was provided ample 
opportunity to present any additional evidence and 
information in support of his claims following issuance of 
this letter.  He did not submit anything.  Moreover, the 
Board has concluded that a preponderance of the evidence is 
against these claims.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2008).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder.  The veteran submitted a private audiological 
evaluation in conjunction with his claim.  He has not, 
however, identified any additional relevant, outstanding 
records that need to be obtained before deciding his claims.  
As a final note, the veteran was afforded a VA examination 
with respect to the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, such as organic 
diseases of the nervous system (including hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

I. Hearing Loss

The veteran contends that he is entitled to service 
connection for hearing loss as such disability is the result 
of exposure to noise during service.  Specifically, the 
veteran asserts exposure to small (M-14 and M-16) and large 
arms (M-60) fire during basic training.  He also has 
submitted lay statements describing noise exposure and/or 
trauma from a transport on a C-141 aircraft at the end of 
service.  In his March 2005 claim for compensation (VA Form 
21-526), the veteran indicated that this aircraft was 
equipped with little to no insulation and that the ride 
between the United States and Germany was deafening.  Later 
during his appeal, the veteran recounted that cabin pressure 
was lost during this transport which resulted in a sudden 
loss of hearing.  The veteran indicated that others aboard 
the aircraft reported ruptured eardrums.  

As an initial matter, the Board notes that the veteran's 
August 1967 pre-induction and February 1969 induction 
physical examination reports reflect that he entered service 
with defective hearing in his left ear.  A review of both 
audiograms confirms that his left ear hearing met VA's 
definition of hearing loss.  See 38 C.F.R. § 3.385 (2008).  
The veteran does not contend otherwise.  As such, the 
presumption of sound condition at service entrance does not 
attach with respect to his left ear, and his claim of 
entitlement to service connection for left ear hearing loss 
is one for aggravation of a preexisting disability.  See 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. 
§ 3.304(b) (2008).  See also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2008).  
Conversely, the veteran's entrance examination reports 
demonstrate audiograms consistent with normal hearing for the 
right ear.  Thus, his claim as it pertains to his right ear 
remains one of service connection.  See Crow, supra; 
38 C.F.R. § 3.304(b).  Under these circumstances, the Board 
notes that it will discuss each ear separately.

A. Aggravation of Left Ear Hearing Loss

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In the present case, the Board finds that the evidence of 
record does not demonstrate that the veteran's preexisting 
left ear hearing loss underwent a permanent increase in 
severity during service.  In this regard, the veteran's 
August 1967 pre-induction and February 1969 induction 
audiograms show the following pure tone threshold results:


HERTZ

500
1000
2000
3000
4000
Aug. 
1967*
5 (20)
5 (15)
0 (10)
-
45 (50)
Feb. 
1969
5
-5
-10
15
40

*Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  Thus, the veteran's 
August 1967 pre-induction audiogram is assumed to reflect ASA 
standards.  Since VA evaluates current hearing loss in ISO-
ANSI standards, this audiogram has been converted.  (The ISO-
ANSI standards are represented by the figures in 
parentheses.)

At separation, in November 1970, the following pure tone 
threshold results were reported: 


HERTZ

500
1000
2000
3000
4000
Nov. 
1970
0
0
0
-
10

The veteran also demonstrated 15 out of 15 on the whisper 
voice and spoken voice tests.  No subjective complaints of 
hearing loss or ear trouble were noted at separation or at 
any other time throughout the veteran's active duty service.  
The Board acknowledges the veteran's representative's concern 
that no hearing loss was noted at service separation, thereby 
questioning the validity of the separation examination.  
However, the veteran himself did not objectively complain of 
any hearing loss at separation.  Moreover, a January 1971 VA 
examination explicitly notes no hearing loss was reported.  
Thus, absent any competent evidence showing that the 
veteran's hearing loss was more severe than reflected on his 
service separation examination report, or that the test 
itself was flawed, the Board accepts the results as competent 
evidence of the veteran's left ear hearing at the time of 
separation. 

Clearly, then, the competent evidence demonstrates that the 
veteran's left ear hearing did not worsen during active duty 
service.  In light of the above, the Board therefore finds 
that the veteran has not presented evidence that his 
preexisting left ear hearing loss disability was aggravated 
by service.  As such, he is not entitled to service 
connection for aggravation of left ear hearing loss.

B. Right Ear Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2008), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).  Additionally, the Court has held that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that threshold levels of above 20 decibels indicate at least 
some degree of hearing loss.  Id.

Review of the veteran's service treatment records fails to 
reveal any complaints of ear problems or hearing loss during 
service.  Furthermore, the veteran's November 1970 separation 
physical examination report indicates that his right ear 
audiogram was normal for VA disability purposes.  He also did 
not subjectively complain of any hearing loss at the time of 
service separation.  Less than one year after separation from 
service, in January 1971, the veteran was examined by VA.  
The examination report reflects no complaints of hearing 
loss.  In fact, the examiner expressly indicated that no 
hearing loss was noted upon examination.

In the absence of competent evidence of complaints, 
diagnosis, or treatment for right ear hearing loss during 
service or within one year of service, the Board observes 
that service connection is not warranted pursuant to 
38 C.F.R. § 3.303(a) or (b).  Presumptive service connection 
is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Although the veteran did not demonstrate right ear hearing 
loss during service or within one year of service separation, 
the Board observes that the present record shows current 
right ear hearing loss meeting the regulatory thresholds for 
a disability.  See June 2005 VA Examination Report.  See also 
38 C.F.R. § 3.385.  Thus, the Board's inquiry turns to 
whether the veteran's current right ear hearing loss is 
attributable to some event, injury, or disease during 
service.  38 C.F.R. § 3.303(d).  

As noted above, the veteran contends acoustic trauma during 
service from small and large arms fire during training as 
well as trauma from an air transport from Germany.  
Furthermore, the veteran's accredited representative noted in 
May 2006 that the veteran's military occupational specialty 
(MOS) during service was "combat artillery."  Therefore, it 
is the veteran's assertion that acoustic trauma be conceded.  

With regards to the veteran's MOS, his DD-214 fails to make 
any mention of involvement with artillery, combat or 
otherwise.  Rather, the veteran's DD-214 indicates that his 
primary MOS during service was that of a "personnel 
specialist."  This MOS is not one that is generally thought 
of to involve significant exposure to noise.  As for the 
veteran's claimed Germany air transport incident, the 
veteran's DD-214 reflects no foreign service.  Absent some 
record that the veteran served in Germany, it is difficult 
for the Board to accept the veteran's lay statements as to 
this incident as credible.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board must address veteran's lay 
assertions).  

While the Board finds that the competent and credible 
evidence of record fails to support the veteran's contentions 
of acoustic trauma associated with his MOS or an air 
transport, the Board observes that the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  38 U.S.C.A. § 1154(a) (West 2002).  In the present 
case, the Board finds that it has little reason to doubt the 
credibility of the veteran's assertions of exposure to arms 
fire during training.  As such, exposure to acoustic trauma 
during training is conceded.  See id.  

Nevertheless, the Board finds that the preponderance of the 
evidence is against this claim.  In this regard, the 
competent evidence weighs against a finding that the 
veteran's current hearing loss is related to any acoustic 
trauma incurred during service.  

In support of his claim, the veteran submitted an April 2005 
private audiological evaluation.  This evaluation report 
describes the veteran's history of exposure to gunfire during 
service from training as well as the reported loss of cabin 
pressure while on a military transport.  The veteran's post-
service noise history was noted to be not significant in 
light of his occupation as a school teacher.  Following an 
examination of the veteran, which demonstrated moderately 
severe sensorineural hearing loss, the private audiologist 
opined that the veteran's hearing loss is consistent with a 
noise-induced hearing loss.  In light of the fact that the 
veteran had unprotected acoustic trauma during service with 
no post-service harmful noise exposure, it was the private 
audiologist's opinion that "the noise levels while in the 
military most likely initiated and contributed to the hearing 
loss that he is experiencing today."  

Conversely, a June 2005 VA examination report reflects a 
negative etiological opinion.  This examination report 
indicates that the veteran reported in-service noise exposure 
from small arms as well as post-service noise exposure from 
hunting.  The veteran also indicated that he first noticed 
hearing loss twenty to thirty years ago.  Following a review 
of the veteran's claims file, including the veteran's service 
treatment records and the April 2005 private opinion, as well 
as an examination of the veteran, the examiner opined that 
the veteran's current right ear hearing loss "is not the 
result of his military service."  The examiner's opinion is 
based on the lack of competent evidence of hearing loss 
during service, as well as the negative audiological 
examination less than one year post-service separation.  

The credibility and weight attached to medical opinions of 
record are within the province of the Board.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  In assessing the 
probative value of such opinions, the Board should consider 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Also relevant to 
its determination is whether the opinion provided reflects 
the application of reliable principles and methods to 
sufficient facts and data regarding the claimed disability.  
Nieves-Rodriguez v. Peake, No. 06-0312 (U.S. Vet. App. Dec. 
1, 2008).  Moreover, the mere fact that a physician did not 
have access to the claims file does not, on its own, render 
the etiological opinion provided less probative than one 
based on a claims file review.  Id., slip. op. at 10.  

In the present case, however, the Board finds that the lack 
of claims file review by the April 2005 private examiner is 
significant in adjudging the probative value to assign this 
opinion.  In this regard, the April 2005 opinion is based, in 
part, on a history of hearing loss during service from a loss 
in cabin pressure on an air transport.  Also, the veteran did 
not report any post-service noise exposure.  As previously 
discussed, there is no competent or credible evidence that 
the veteran lost his hearing during an air transport 
incident.  Moreover, the June 2005 VA examination report 
clearly indicates that the veteran did experience post-
service noise exposure to guns from hunting.  Therefore, 
despite the fact that the April 2005 private audiologist 
provides a reasonable rationale for his etiological opinion, 
the opinion is based upon a false history of noise exposure.  
As such, the April 2005 positive nexus opinion lacks little, 
if any, probative value as to the issue of whether the 
veteran's current right ear hearing loss is related to his 
military service.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion).  Id. at 179.  

The June 2005 VA opinion, on the other hand, is based on an 
accurate service and post-service noise exposure history.  
Furthermore, the examining audiologist had the benefit of 
reviewing the veteran's claims file, including service 
treatment records.  Finally, her nexus opinion includes a 
rationale that is supported by  the objective competent 
evidence of record.  Under these circumstances, the Board 
will afford the June 2005 examination report considerable 
probative weight as an expert medical opinion specifically 
addressing the issue of nexus between the veteran's right ear 
hearing loss and his military service.  See Hayes, supra.  
See also Guerrieri, supra; Nieves-Rodriguez, supra.

In addition to the probative negative etiological opinion of 
record, the Board notes that the first contemporaneous 
medical evidence of hearing loss is the private April 2005 
audiological report.  This is more than thirty years 
following the veteran's separation from service.  This 
significant lapse in time weighs against the veteran's claim 
that his current right ear hearing loss is related to his 
active military service.  The Board notes that it may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

The Board acknowledges that the veteran reported hearing loss 
approximately twenty to thirty years earlier at his June 2005 
VA examination.  However, while competent to report 
diminished hearing, the veteran, as a layperson, is not 
competent to state that his right ear hearing problems met 
VA's definition of a hearing loss disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regardless, the Board 
finds that, even with consideration of the veteran's lay 
assertions, the competent evidence fails to indicate any 
subjective complaints of hearing loss for five or more years 
following service separation.  This is still a significant 
gap in time.  See Maxson, supra.

The Board acknowledges the veteran's own statements that his 
current right ear hearing loss was caused by acoustic trauma 
during service.  However, as discussed above, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Espiritu, supra.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  In the present case, the preponderance of the 
evidence is against awarding service connection for right ear 
hearing loss.  In this regard, the lack of in-service 
evidence of right ear hearing complaints, the veteran's 
reported post-service noise exposure, the length of time 
following service prior to a recorded diagnosis of hearing 
loss, and the probative June 2005 VA examination report, all 
weigh against the veteran's claim.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II. Tinnitus

As noted above, the veteran asserts exposure to acoustic 
trauma during service.  Pertinent to the current issue, the 
veteran contends that his tinnitus is the result of such 
trauma.  Therefore, it is his belief that service connection 
is warranted for this disability.  

As discussed above, the veteran's service records, to include 
his service treatment records, fail to reflect any evidence 
of exposure to acoustic trauma other than small arms fire 
from basic training.  Moreover, such records also do not 
demonstrate any complaints of tinnitus or hearing difficulty 
during service.  The veteran's November 1970 service 
separation examination report reflects a normal clinical 
evaluation of the ears; no ear disease or diagnosis of 
tinnitus was indicated.  Rather, the first documented 
evidence of a diagnosis of tinnitus is the veteran's March 
2005 claim for compensation.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (veteran competent to testify as 
to the presence of tinnitus).  Thus, the critical question in 
the present case turns upon whether the veteran's currently 
manifested tinnitus is etiologically related to service.  

According to the veteran's own reports, tinnitus first began 
during service and has continued ever since.  See VA Form 21-
526 received March 31, 2005.  The Court has determined that, 
particularly with respect to claims for tinnitus, the veteran 
is competent to present evidence of a diagnosis and 
continuity of symptomatology.  See 16 Vet. App. at 374-75. 
 Therefore, the veteran's statements that tinnitus began 
during service and have continued ever since is competent 
evidence tending to show chronicity and continuity.  These 
statements, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  In this case, the veteran's assertions regarding 
chronicity and continuity of symptomatology of tinnitus since 
service are not shown to be credible for the following 
reasons.  

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
bilateral hearing loss and tinnitus after service.  See 38 
C.F.R. § 3.303(b).  Specifically, there is no contemporaneous 
medical evidence of record which reflects in-service and 
post-service complaints of tinnitus.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit), in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), held that 
lay evidence cannot be deemed not credible "merely because 
it is unaccompanied by contemporaneous medical evidence."  
As such, the Board must cite additional reasons for 
concluding that the veteran's statements regarding the onset 
and chronicity of his tinnitus lack credibility.  

Perhaps most notable is the fact that the record contains 
conflicting statements made by the veteran prior to and 
throughout this appeal about the onset and history of his 
current tinnitus.  A review of the June 2005 VA examination 
report reflects that the veteran could not remember when his 
tinnitus first began.  This is in direct contrast to his 
claim for compensation when he adamantly asserted that in-
service acoustic trauma "caused a constant and bilateral 
tinnitus which I have lived with since before my separation 
from active duty."  

In addition to providing conflicting statements as to the 
history of tinnitus, the Board has already discussed the lack 
of credibility regarding the veteran's statements pertaining 
to in-service noise exposure.  Specifically, the complete 
lack of evidence to support the veteran's assertion that he 
incurred acoustic trauma while on an air transport from 
Germany.  The Board previously noted the lack of service 
records to support foreign service, thereby questioning the 
credibility of these statements.  The veteran reported that 
this "air transport incident" took place after his service 
separation examination; thus, there would be no record of it 
in his service records.  However, less than one year 
following separation, the veteran was examined by VA, and it 
was explicitly noted that the veteran made no ear/hearing 
complaints.  

In addition to these inconsistencies in the record, the Board 
notes, as discussed herein, neither a November 1970 service 
separation examination report, nor any post-service evidence 
shows any indication of a diagnosis of tinnitus until 2005, 
which is more than thirty years after the veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  

Moreover, with regard to the decades-long evidentiary gap in 
this case between active service and the earliest evidence of 
tinnitus, the Board observes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings of tinnitus for decades after the period of active 
duty is itself evidence which tends to show that tinnitus did 
not have its onset in service or for many years thereafter.  
See also Maxson, supra. 

In light of the multiple inconsistent statements, the 
unsupported in-service noise history, the lack of complaint 
at the January 1971 VA examination, and the decades long 
evidentiary gap with no claim for compensation, the Board can 
find no plausible reason to afford any probative value to the 
veteran's lay assertions that he has had constant tinnitus 
since service.  As such, service connection cannot be granted 
on the basis of chronicity and continuity of symptomatology.  
See 38 C.F.R. § 3.303(b).  

With regard to any other evidence of a relationship between 
the veteran's tinnitus and military acoustic trauma, the 
record contains a June 2005 VA examination report.  The VA 
examiner, having evaluated the veteran, reviewed the claims 
folder, and interviewed the veteran for a complete history, 
opined it was not likely that the veteran's tinnitus is the 
result of military noise exposure.  Evidence supporting this 
opinion included the evidence of pre-existing left ear 
hearing loss, an unknown onset date for tinnitus, and a lack 
of records of problem or treatment for tinnitus while in 
service or shortly after separation.  The thoroughness of the 
June 2005 examiner's opinion convinces the Board to afford it 
significant probative weight as to the issue of whether any 
current tinnitus is related to service.  See Hayes, supra; 
Nieves-Rodriguez, supra.  There is no contrary clinical 
evidence or competent medical opinion of record.  See 
Espiritu, supra.

In sum, the present case lacks competent medical evidence of 
a relationship between currently diagnosed tinnitus and 
military acoustic trauma.  Although the veteran has presented 
competent evidence of chronicity and continuity of 
symptomatology since service, the Board finds conflicting 
statements of record and contemporaneous evidence from the 
veteran's military service which reveal no tinnitus on 
separation to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.

Thus, the competent and credible evidence of record, 
particularly the service treatment records, the January 1971 
VA examination report, and the June 2005 VA examiner's 
opinion, preponderates against a finding that the veteran has 
tinnitus related to service or any incident thereof, and 
accordingly service connection for this disability must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


